DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Patent #5086996) in view of Bersuch (US PgPub #2003/0037867).
For Claims 1, 2, and 12, figures 2A-3, 6, and 7 of Roeder ‘996 disclose a fuselage  comprising: a wide body fuselage section comprising a set of side by side fuselage lobes having a fuselage skin(17); a first junction member (28 and 33) positioned at a first intersection of the set of side by side fuselage lobes and located at a first cusp of the set 
For Claim 3, figures 2A-3, 6, and 7 of Roeder ‘996 disclose that each of the first and second cusps between the set of side by side fuselage loves is substantially Y-shaped.
For Claim 4, while Roeder ‘996 is silent about the preforms being impregnated with a resin and co-cured at the joint, figures 1-2 and paragraphs 2 and 4-6 of Bersuch ‘867 teach impregnating the preforms with resin and co-curing them with structure so as to provide a strong lightweight structure.  Therefore, it would have been obvious to 
For Claims 6 and 7, while Roeder ‘996 is silent about preforms having strands that are carbon fiber, paragraph [0011] of Bersuch ‘867 teaching a plurality of carbon fiber strands distributed in the preform.  Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Roeder ‘996 with the carbon fiber composite structure of Bersuch ‘867 in order to create a strong, light weight joint.
For Claim 8 and 9 while Roeder ‘996 and Bersuch ‘867 are silent about the strands being twisted or braded bundles, the Examiner takes Official Notice that it is well known in the art to have reinforcement members in a variety of shapes, sizes, twists, materials, etc.  All of which are known design choices base on desired strength, weight, and cost design requirements.  Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Roeder ‘996 with braided or twisted strand or bundles as is a well-known design choice providing increased strength.
For Claim 10, figures 2A-3, 6, and 7 of Roeder ‘996 disclose that the side by side fuselage lobes are arranged to define a non circular cross section along a lateral length of the wide body fuselage section.
For Claim 11, figures 2A-3, 5, 6, and 7 of Roeder ‘996 disclose a vertical tension member (31) secured between the structural components received by each of the first 
For Claim 13, figures 2A-3, 6, and 7 of Roeder ‘996 disclose that each of the first and second junction members  are configured to transfer at least a portion of a pressure load between the fuselage skin and one or both of the first and second junction members.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/6/2021